Case 3:19-cv-00118-DJH-RSE Document 1 Filed 02/15/19 Page 1 of 9 PageID #: 1




                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF KENTUCKY
                              LOUISVILLE DIVISION


 ODILMER PEÑA MENDEZ,                            §
                                                 §
                                                 §
                       Plaintiff,                §            Case No.: 3:19-CV-118-DJH
                                                 §
 v.                                              §
 MUSSEL BURGER BAR, INC.,                        §
                                                 §
 d/b/a/ MUSSEL & BURGER BAR,                     §
                                                 §
 YANIEL MARTINEZ,,                               §
                                                 §
 and                                             §
                                                 §
 FERNANDO MARTINEZ,                              §
                                                 §
                                                 §
                       Defendants.               §
                                                 §
                                                 §


                                         COMPLAINT

                                      NATURE OF SUIT

1.     Plaintiff Odilmer Peña Mendez (“Plaintiff” or “Mendez”) seeks to recover overtime wages

       that Defendants owe to him and have failed to pay him in violation of the Fair Labor

       Standards Act (“FLSA”), 29 U.S.C. § 207(a).

2.     In addition, Plaintiff seeks to recover amounts to be awarded subject to statutory penalties

       relating to Defendants’ violations of KRS 337.320 & KRS 337.365 for Defendants’’

       failure to keep and maintain accurate records of the hours Plaintiff worked and to provide

       Plaintiff with breaks from work, respectfully .




                                                1
Case 3:19-cv-00118-DJH-RSE Document 1 Filed 02/15/19 Page 2 of 9 PageID #: 2




                                          II. PARTIES

3.     Plaintiff Odilmer Peñs Mendez is an individual residing at 5117 Emerald Drive, Louisville,

       KY 40219.

4.     Defendant Mussel Burger Bar, Inc. (“Mussel Burger”) is a domestic for profit corporation

       doing business as Mussel & Burger Bar. Mussel Burger is incorporated in the

       Commonwealth of Kentucky and may be served on its registered agent, Yaniel Martinez

       at 9200 Taylorsville Road, Suite 103, Louisville, Kentucky 40299.,

 5. Defendant Yaniel Martnez (“Defendant Yaniel” or “Yaniel”) is an individual residing in

     Jefferson County, Kentucky and was an owner and operator of the restaurant at which Plaintiff

     worked. He may be served at 9200 Taylorsville Road, Suite 103, Louisville, Kentucky 40299.

6.     Defendant Fernando Martinez (“Defendant Fernando” or “Fernando”) is an individual

       residing in Jefferson County, Kentucky and was an owner and operator of the restaurant at

       which Plaintiff worked.     He may be served at 9200 Taylorsville Road, Suite 103,

       Louisville, Kentucky 40299.

                              III. JURISDICTION AND VENUE

7.     This Court has jurisdiction over the case because Plaintiff has asserted claims arising

       under federal law; the Fair Labor Standards Act (FLSA). 29 U.S.C. § 201 et seq.

       Accordingly, this Court has jurisdiction over the subject matter of this action under 29

       U.S.C. § 216(b) and 28 U.S.C. § 1331. Pursuant to 28 U.S.C. § 1367(a), this Court has

       supplemental jurisdiction over the Kentucky state law claim asserted by Plaintiff, as these

       claims are so related to the federal claims that they form part of the same case or

       controversy.




                                                2
Case 3:19-cv-00118-DJH-RSE Document 1 Filed 02/15/19 Page 3 of 9 PageID #: 3




8.    Pursuant to 28 U.S.C. § 1391, venue is proper in the Western District of Kentucky because

      the events forming the basis of the suit occurred in this District and Defendants reside in

      this District.



                               IV. FACTUAL ALLEGATIONS

9.    During all times material to this Complaint, Defendant Mussel Burger, Defendant Yaniel

      an Defendant Fernando (“collectively Defendants”) have acted jointly, directly or

      indirectly, in the interest of an employer with respect to Plaintiff.

10.   During all times material to this complaint, Defendant Mussel Burger has been an employer

      within the meaning of Section 3(d) of the FLSA, 29 U.S.C. § 203(d), and within the

      meaning of KRS 337.010(1)(d).

11.   During all times material to this Complaint, Defendant Yaniel has been an employer within

      the meaning of Section 3(d) of the FLSA, 29 U.S.C. § 203(d), and within the meaning of

      KRS 337.010(1)(d).

12.   During all times material to this Complaint, Defendant Fernando has been an employer

      within the meaning of Section 3(d) of the FLSA, 29 U.S.C. § 203(d), and within the

      meaning of KRS 337.010(1)(d).

13.   During all times material to this Complaint, Defendant Mussel Burger has been an

      enterprise engaged in commerce or in the production of goods for commerce within the

      meaning of Section 3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has

      had employees engaged in commerce or in the production of goods for commerce, or has

      had employees handling, selling, or otherwise working on goods or materials that have

      been moved in or produced for commerce by any person, and in that said enterprise has



                                                 3
Case 3:19-cv-00118-DJH-RSE Document 1 Filed 02/15/19 Page 4 of 9 PageID #: 4




      had and has an annual gross volume of sales made or business done of not less than

      $500,000 per year (exclusive of excise taxes at the retail level).

14.   During all times material to this Complaint, Defendant Yaniel has been an enterprise

      engaged in commerce or in the production of goods for commerce within the meaning of

      Section 3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has had

      employees engaged in commerce or in the production of goods for commerce, and in that

      said enterprise has had and has an annual gross volume of sales made or business done of

      not less than $500,000 per year (exclusive of excise taxes at the retail level).

15.   During all times material to this Complaint, Defendant Fernando has been an enterprise

      engaged in commerce or in the production of goods for commerce within the meaning of

      Section 3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has had

      employees engaged in commerce or in the production of goods for commerce, and in that

      said enterprise has had and has an annual gross volume of sales made or business done of

      not less than $500,000 per year (exclusive of excise taxes at the retail level).

16.   During all times material to this Complaint, Plaintiff has been an individual employee

      pursuant to KRS 337.010(1)(c) and was an individual employee who was engaged in

      commerce or in the production of goods for commerce as required by 29 U.S.C. §§ 206-

      207.

17.   Defendant Mussel Burger is the corporation which manages the Mussel and Burger Bar

      located on Taylorsville Road in Louisville, Kentucky (“the Restaurant”) at which Plaintiff

      worked.

18.   Defendants Yaniel and Fernando were businesses partners and the owners and operator of

      the Restaurant and are corporate officers of Mussel Burger.



                                                4
Case 3:19-cv-00118-DJH-RSE Document 1 Filed 02/15/19 Page 5 of 9 PageID #: 5




19.   Defendant Yaniel was an owner and operator of the Restaurant and at all times material to

      this Complaint was responsible for the supervision, direction, instruction and regulation of

      Plaintiff in his work while he was employed at the Restaurant.

20.   Defendant Fernando was an owner and operator of the Restaurant and at all time material

      to this Complaint was responsible for the supervision, direction, instruction and regulation

      of Plaintiff in his work while he was employed at the Restaurant

21.   Sometime in approximately April of 2013, Defendants jointly hired Plaintif to work as a

      cook at their Restaurant.

22.   Defendants jointly employed Plaintiff as a cook at Defendants’ Restaurant for

      approximately fifty=seven (57) to sixty two (62) hours per week for the time period from

      approximately April of 2013 to approximately April of 2018.

23.   During all times material to this Complaint, Plaintiff did not and has not held a

      undergraduate or professional degree.

24.   During all times material to this Complaint, Plaintiff’s primary job duties were manual in

      nature and involved the preparation and cooking of food.

25.   During all times material to this Complaint. Plaintiff did not hold the responsibility for or

      authority of managing the Restaurant or a department within it.

26.   During all times material to this complaint, Defendants acted jointly as “employers” of

      Plaintiff as that term is defined in the FLSA.

27.   During all times material to this Complaint, Defendant Yaniel acted as a manager and

      operator of the Restaurant.

28.   During all times material to this Complaint, Defendants jointly employed Plaintiff as a

      matter of economic reality, at Defendants’ Restaurant.



                                                5
Case 3:19-cv-00118-DJH-RSE Document 1 Filed 02/15/19 Page 6 of 9 PageID #: 6




29.   During all times material to this Complaint, Defendants jointly had significant operational

      control of all or at least significant aspects of the day-to-day operations of the Restaurant.

30.   During all times material to this Complaint, Defendants had the joint authority to hire and

      fire cooks at the Restaurant including Plaintiff.

31.   During all times material to this complaint, jointly controlled Plaintiff’s work schedules.

32.   During all times material to this Complaint, Defendants had the ability to set and determine

      the method and rate of Plaintiff’s compensation.

33.   During all times material to this Complaint, Defendants jointly controlled Plaintiff ‘s

      working conditions.

34.   During all times material to this Complaint, Defendants jointly failed to pay Plaintiff at a

      rate of 1.5 times his regular wage (“the overtime wage”) for the work he performed in

      excess of forty (40) hours in any given workweek.

35.   During all times material to this Complaint, Defendants jointly failed to provide Plaintiff

      with accurate records of the hours he worked.

36.   During all times material to this Complaint, Defendants failed to permit or allow Plaintiff

      to take a rest period for every four (4) hours.

37.   During all times material to this Complaint, Defendants have jointly knowingly, willfully,

      or with reckless disregard carried out their illegal pattern or practice of failing to pay

      overtime compensation with respect to Plaintiff in this action.

 V. FIRST CAUSE OF ACTION: FAIR LABOR STANDARDS ACT (“FLSA”) FAILURE
           TO SATISFY OVERTIME PAY OBLIGATIONS, 29 U.S.C. § 207


38.   During the time period from approximately April 2013 to approximately April 2018,

      Plaintiff was not exempt from receiving overtime benefits under the FLSA because, inter



                                                6
Case 3:19-cv-00118-DJH-RSE Document 1 Filed 02/15/19 Page 7 of 9 PageID #: 7




        alia, he was not an “executive,” “administrative,” or “professional” employee, as those

        terms are defined under the FLSA. See 29 C.F.R. §§ 541.0, et seq.

39.     During the time period from approximately April 2013 to approximately April 2018,

        Defendants jointly and regularly employed Plaintiff to work for them as a cook for between

        approximately fifty-seven (57) to approximately sixty-two (62) hours a week.

40.     During the time period from approximately April 2013 to approximately April 2018,

        Defendants jointly and regularly failed to pay Plaintiff any overtime wages, and instead,

        paid him a semi-monthly salary of approximately $1,675.

41.     As such, during the time period from approximately April 2013 to approximately April

        2018 Defendants jointly failed to pay Plaintiff overtime pay for between approximately17

        and 22 hours of work a week in violation of Fair Labor Standards Act (“FLSA”), 29 U.S.C.

        § 207(a).

42.     Because Defendants joint failure to pay overtime wages was willful pursuant to 29 U.S.C.

        §255(a), Plaintiff is entitled to these wages dating back three (3) years.

43.     Defendants’ joint failure to pay Plaintiff the lawful overtime wage rate while Plaintiff was

        an employee was not based on good faith or reasonable grounds, or a belief that such failure

        was not in violation of the FLSA. Pursuant to 29 U.S.C. § 216(b), Plaintiff is therefore

        entitled to liquidated damages in an amount equal to the wages which he has not been paid.

      VI. SECOND CAUSE OF ACTION: DEFENDANTS’ VIOLATIONS OF KRS 337-


44.     All previous paragraphs are incorporated as though fully set forth herein.

45.     During the time period from approximately April 2013 to approximately February 2018,

        Defendants jointly employed Plaintiff within the meaning of K.R.S. 337.010 § (1)(e).




                                                  7
Case 3:19-cv-00118-DJH-RSE Document 1 Filed 02/15/19 Page 8 of 9 PageID #: 8




46.   During the time period from approximately April 2013 to approximately April 2018,

      Defendants were Plaintiff’s employers within the meaning of K.R.S. 337.010 § (1)(d).

47.   During the time period from approximately April 2013 to April 2018, Defendants jointly

      failed to allow or permit Plaintiff to take a rest break of at least 10 (ten) minutes for each

      four (4) hours he worked.

48.   During the time period from approximately April 2013 to April 2018, Defendants failed to

      keep and maintain accurate records of the hours Plaintiff worked.

49.   Defendants jointly violated K.R.S. 337.365 by refusing to permit Plaintiff to take rest

      breaks as required by this statute.

50.   Defendants jointly violated KRS 337.320 by failing to make, keep, or preserve adequate

      records for Plaintiff

51.   As a result of Defendants’ joint violations of Kentucky’s Wage and Hour Laws, Plaintiff

      is entitled to the award of civil penalties in the amount up to $1,000 but not less than $100

      for each instance of Defendants’ violations. See KRS 337.990(7) & (10).

                                      RELIEF SOUGHT

WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

          a. For an Order pursuant to 29 U.S.C. § 216(b) of the FLSA finding Defendants

             jointly and severally liable for unpaid overtime wages due to Plaintiff and for

             liquidated damages equal in amount to the unpaid compensation found due to

             Plaintiff;

          b. For an Order pursuant to KRS 337.385 finding Defendants jointly and severally

             liable and awarding Plaintiff his unpaid minimum wages, plus an equal amount

             as liquidated damages, for Defendants’ violation of KRS 337.2For an Order



                                                8
Case 3:19-cv-00118-DJH-RSE Document 1 Filed 02/15/19 Page 9 of 9 PageID #: 9




             pursuant to KRS 337.990 assessing a civil penalty of up to $1,000 but not less

             than $100 for each of Defendants’ joint failures to permit Plaintiff to take rest

             breaks as required by KRS 337.365;

          c. For an Order pursuant to KRS 337.990 assessing a civil penalty of up to $1,000

             but not less than $100 for each of Defendants’ failures to keep or maintain

             accurate records of the hours Plaintiff worked in violation of KRS 337.320;

          d. For an Order awarding Plaintiff his reasonable attorneys fees;

          e. For an Order awarding Plaintiff pre-judgment and post-judgment interest at the

             highest rates allowed by law;

          f. For an Injunction prohibiting Defendants from engaging in future violations of the

             FLSA and Kentucky Wage and Hour laws;

          g. For trial by jury; and

          h. For an Order granting such other and further relief as may be necessary and

             appropriate.



February 15, 2019                            Respectfully submitted,


                                             /s/Trent R. Taylor
                                             Trent R. Taylor (KY Bar No. 94828)
                                             BARKAN MEIZLISH DEROSE WENTZ
                                             MCINERNEY PEIFER, LLP
                                             250 East Broad Street, 10th Floor
                                             Columbus, Ohio 43215
                                             Telephone: (614) 221-4221
                                             Facsimile: (614) 744-2300
                                             Email: ttaylor@barkanmeizlish.com


                                                    Attorney for the Plaintiff



                                                9
